Citation Nr: 1125863	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  08-24 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Whether the portion of the February 8, 2011, Board of Veterans' Appeals decision denying service connection for low back disability, right wrist disability, and right elbow disability, and denying a rating in excess of 20 percent for right ankle disability should be vacated.

2.  Entitlement to service connection for a low back disability, claimed as secondary to the service-connected right ankle disability.

3.  Entitlement to service connection for a right wrist disability, claimed as secondary to the service-connected right ankle disability.

4.  Entitlement to service connection for a right elbow disability, claimed as secondary to the service-connected right ankle disability.

5.  Entitlement to an evaluation in excess of 20 percent for the service-connected right ankle disability.


REPRESENTATION

Appellant represented by:	Lawrence D. Levin, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to May 1976.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

In September 2010 the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of the proceeding is of record.

For the reasons articulated below the Board is vacating the portion of its February 2011 decision addressing entitlement to service connection for disabilities of the low back, right wrist and right elbow, and entitlement to increased evaluation for the service-connected right ankle disability, to enable the Board to adjudicate those claims de novo.  That part of the Board's decision denying compensable evaluation for a scar of the upper lip is not affected by this Vacatur action.

 

FINDINGS OF FACT

1.  On February 8, 2011, the Board issued a decision that in pertinent part denied service connection for a low back disability and service connection for disabilities of the right wrist and elbow, and also denied a rating in excess of 20 percent for the service-connected right ankle disability.    

2.  Some evidence pertinent to the appeal for service connection for a low back disability, service connection for disabilities of the right wrist and elbow, and increased evaluation for the service-connected right ankle disability was received by VA prior to the February 8, 2011, decision but was not associated with the claims folder at the time of the Board's decision. 

3.  No diagnosed disability of the lower back, right wrist or right elbow has been present during the pendency of these claims. 

4.  The Veteran's right ankle disability is manifested by marked limitation of motion, without ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for vacating the Board's decision of February 8, 2011, denying service connection for a low back disability and service connection for disabilities of the right wrist and elbow, and also denying a rating in excess of 20 percent for the service-connected right ankle disability, are met.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2009); 38 C.F.R. § 20.904 (2010). 

2.  A low back disability was not incurred in or aggravated by active duty and is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.303, 3.304, (2010).

3.  A right wrist disability was not incurred in or aggravated by active duty and is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.303, 3.304, (2010).

4.  A right elbow was not incurred in or aggravated by active duty and is not proximately due to or the result of service-connected disability.  .  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.303, 3.304, (2010).

5.  The criteria for an evaluation in excess of 20 percent for a right ankle disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5271 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for disorders of the low back, right wrist and right elbow, as well as increased compensation for his right ankle disability.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.

Vacatur

The Board may vacate an appellate decision when the veteran has been denied due process.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.904 (2010).  

During the videoconference hearing in September 2010, the undersigned Veterans Law Judge granted a 60-day period for the Veteran's representative to present additional evidence.  In November 2010 the RO received from the Veteran evidence in the form of private medical records relevant to the issues of service connection for a low back disability, service connection for disabilities of the right wrist and elbow, and increased evaluation for the service-connected right ankle disability.  

The additional records, which were accompanied by waiver of original RO jurisdiction during the videoconference hearing, were not considered by the Board because they were not associated with the claims folder until after the February 2011 decision was issued.

The Board's failure to consider the evidence submitted by the Veteran may be considered a violation of due process.  Accordingly, the Board hereby vacates the portion of its decision of February 8, 2011, denying service connection for a low back disability, service connection for disabilities of the right wrist and elbow, and an increased evaluation for the service-connected right ankle disability.  A new decision is being rendered hereinbelow on those matters as though that Board decision had never been issued.

The Board's decision denying service connection for a compensable evaluation for a scar of the upper lip, as articulated in the decision of February 8, 2011, is not affected by this Vacatur.  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects the Veteran was provided complete notice by letters sent in August 2006 and October 2006, well prior to the January 2007 rating decision on appeal.

The Board also finds the Veteran has been afforded adequate assistance in regard to the claims.  The Veteran's service treatment records (STRs) and Social Security Administration (SSA) disability records are of record, as are treatment records from those VA and non-VA medical providers identified by the Veteran as having relevant records.  The Veteran has been afforded VA medical examinations in response to the claims herein decided, and he has been afforded a hearing before the Board.  Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate the claims, and the Board is also unaware of any such evidence; the Board notes in this regard that the Veteran's representative submitted additional evidence in November 2010 (considered below), accompanied by a letter asserting that the record could now be closed and a decision rendered.  

Accordingly, the Board will address the merits of the claims.



Entitlement to Service Connection

Legal Principles

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability that is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  The amendments to this section are not liberalizing.  Therefore, the Board will apply the former version of the regulation.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.




Service Connection for Low Back Disability

STRs show treatment for low back pain in December 1974, attributed to muscle spasm and treated with hot soaks and rest.  In December 1975 the Veteran was involved in a single-car accident that caused facial fracture and abrasions and contusions as well as a right ankle fracture, but there is no indication of a concurrent back injury.  In his self-reported Report of Medical History, prepared prior to separation from service in May 1976, the Veteran endorsed a history of recurrent back pain, but the Report of Medical Examination prepared the same month shows clinical evaluation of the spine and other musculoskeletal systems as "normal."

The Veteran filed an initial claim for service connection in May 1976, although without citing any low back complaints.  He had a VA examination in October 1976.  No complaint or abnormality pertaining to the low back was noted at that time.  Similarly, reports of VA examinations in December 1977, September 1996 and May 2001 are silent in regard to the lower back.

The Veteran had a physical examination at Philadelphia Psychiatric Center in August 1983 in which his back and spine were noted to be "normal" for configuration, mobility and tenderness.

The Veteran had an examination on behalf of the Pennsylvania Bureau of Disability Determination in March 1985.  The Veteran made no complaint of back problems, and the cervical and lumbosacral spines were noted as normal.  Range of motion (ROM) of the spine was also within normal limits.

Letters dated in July 1993 and March 1994 by psychiatrist MWS, discussing the Veteran's overall psychiatric disability picture, mention the Veteran was involved in an automobile accident in July 1992 and had experienced nagging back pain and limitation of mobility since that time; these residual symptoms were severe enough to contribute to his variously-diagnosed psychiatric disorders.  

VA outpatient treatment records show the Veteran presented in May 2006 complaining of forearm pain after reportedly falling down stairs and hitting his right hand and forearm; he did not complain of back pain.  Examination confirmed trauma to the fingers of the left hand and the right forearm and elbow, but there is no indication of back trauma. 

A letter from chiropractor Dr. KEH, dated in August 2006, states the Veteran had injured his lower back in May 2006 when instability of his right ankle caused him to fall down some stairs onto a concrete floor.  
   
Of record is a letter in March 2009 by orthopedic surgeon Dr. RNS concerning an examination of the Veteran.  His review of the records showed the Veteran had injured various body parts due to spontaneous buckling of the ankle, and the Veteran complained of back pain.  Dr. RNS stated the Veteran's ankle buckling was of concern and consistent with injury to other body parts due to chronic instability causing gait dysfunction.  However, Dr. RNS did not specify which body parts had been so affected. 

The Veteran had a VA orthopedic examination in April 2009; the examiner stated the claims files were available for review.  The Veteran asserted he fell in 2006 due to right ankle instability and consequently developed a disorder of the lumbar spine.  The examiner performed a clinical examination of the lumbar spine and noted observations in detail; the examiner noted a clinical impression of normal lumbar spine.  

The Veteran testified before the Board in September 2010 that his right leg and ankle tend to collapse under his weight, without warning; the resultant falls had injured his shoulder, hands, knees, left leg, head and neck.  He did not cite the lumbar spine.

Chiropractor Dr. KEH submitted a letter in September 2010 essentially reiterating his August 2006 letter cited above; i.e., Dr. KEH stated the Veteran fell down steps in May 2006 when his right ankle failed and that since that fall the Veteran had suffered low back pain.  However, Dr. KEH did not provide any diagnosis for an underlying disorder causing the reported low back pain.

On review of the evidence above, the Board notes at the outset that service connection has been granted for a disability of the cervical spine, but the evidence does not show any diagnosed disorder of the lower back.  The Veteran has complained of low back pain, and such pain is confirmed in private medical records, but pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).
In this case, there is no medical evidence showing that a disorder of the lower back has been present at any time during the pendency of the claim and the report of a current VA examination shows the Veteran does not have an abnormality of the lumbar spine; he has accordingly not shown a current disorder for which service connection can be granted, whether on a direct basis or a secondary basis.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has considered the lay evidence submitted by the Veteran in the form of his correspondence to VA and his testimony before the Board.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Degmetich, 104 F.3d 1328.  As discussed above, there is no medical evidence of the presence of a disorder of the low back during the pendency of this claim.

Accordingly, the claim must be denied.

Service Connection for Right Wrist and Right Elbow Disabilities

STRs show no complaint of any problem with the right wrist or elbow.  As noted above, the Veteran was involved in a single-car accident in December 1975 in which there is clinical reference to "multiple contusions of the right arm" but no indication of fracture or other significant injury of the right upper extremity.  In his self-reported Report of Medical History in May 1976, immediately prior to discharge from service, the Veteran endorsed history of swollen or painful joints, broken bones, and bone or joint deformity, although he denied history of "trick" elbow.  Report of Medical Examination in May 1976 shows clinical evaluation of the upper extremities and other musculoskeletal systems as "normal."

The Veteran filed a claim for service connection for a right arm injury (inter alia) in May 1976.  He had a VA examination in October 1976; the examination report is silent regarding any complaint of right arm symptoms or any clinically noted abnormality of the right upper extremity.  A rating decision in January 1977 denied service connection for right arm injury, based on a determination that no right arm injury had been found on examination.

The Veteran had additional VA examinations in December 1977, September 1996 and May 2001; the reports of these examinations also are silent in regard to any abnormality of the right upper extremity.

The Veteran had a physical examination at Philadelphia Psychiatric Center in August 1983 in which the extremities were noted to be "normal" for appearance, peripheral pulses, joints and muscles.

The Veteran had an examination on behalf of the Pennsylvania Bureau of Disability Determination in March 1985.  The Veteran made no complaint of problems related to the upper extremities.  Both upper extremities had normal range of motion and normal muscle strength, and ROM of the shoulders, elbows and wrists was also within normal limits.

The Veteran presented to the VA primary care clinic in October 2003 that his right leg had given way and caused him to fall, resulting in injury to his right shin and right thumb.  

VA outpatient treatment records show the Veteran presented in May 2006 complaining of forearm pain after reportedly falling down stairs and hitting his right hand and forearm.  X-rays showed no fractures; he had some lacerations on the fingertips of the left hand that were no longer bleeding.  The right forearm was tender on examination but not swollen.  The clinical impression was laceration.  

Follow-up outpatient notes later in May 2006 state symptoms from the fall had improved.  The right elbow was not tender or swollen and lacked just a few degrees to full extension.  The right wrist was not tender and had slightly decreased range of motion (ROM).  There was fading eccymosis on the forearms.  The clinical impression was contusions from recent fall, healing.

VA X-rays of the right forearm in May 2006 showed no acute fracture in the radius or ulna.  There were soft tissue swelling in the wrist and small calcifications possibly due to old trauma or arthropathy.

The Veteran's claim for service connection for right wrist and elbow disabilities was received in August 2006.

A letter from chiropractor Dr. KEH, dated in August 2006, states the Veteran's injury in May resulted in right ankle and right elbow pain.  The fall was due to instability of his right ankle; over the years the Veteran had been treated for injuries incurred in similar falls due to right ankle instability.   

A March 2009 letter by orthopedic surgeon Dr. RNS notes review of the records showed the Veteran had injured various body parts due to spontaneous buckling of the ankle.  Dr. RNS stated the Veteran's ankle buckling was of concern and consistent with injury to other body parts due to chronic instability causing gait dysfunction.  However, Dr. RNS did not specify which body parts had been so affected, and specifically did not mention the right wrist or the right elbow. 

The Veteran had a VA orthopedic examination in April 2009; the examiner stated the claims files were available for review.  The Veteran had no complaints regarding the right wrist and declined examination of the wrists.  The Veteran asserted he fell in 2006 due to right ankle instability and consequently developed a disorder of the right elbow.  The examiner performed an examination of the right elbow and noted observations in detail (as noted above, the Veteran declined to have his wrists examined); the examiner stated examination of the right elbow was normal.    

The Veteran testified before the Board in September 2010 that his right leg and ankle tend to collapse under his weight, without warning.  The resultant falls had injured his shoulder, hands, knees, left leg, head and neck.  He stated he had declined examination of the wrist in April 2009 because the wrist was not bothering him that day, but he continued to believe his wrist condition was secondary to the right ankle disability.

Chiropractor Dr. KEH submitted a letter in September 2010 essentially reiterating his August 2006 letter cited above; i.e., Dr. KEH stated the Veteran fell down steps in May 2006 when his right ankle failed and that since that fall the Veteran had suffered pain in the right elbow and right wrist.  However, Dr. KEH did not provide any diagnosis for an underlying disorder causing the reported right wrist and elbow pain.

As noted in the discussion above relating to the low back disorder, the Veteran has not shown a diagnosed right wrist or right elbow disorder.  There is a fleeting mention by Dr. KEH of treatment for right elbow pain, but pain is not a compensable disability absent an underlying pathology; Sanchez-Benitez, id.  The Veteran's lay accounts of right wrist pain and right elbow pain, while competent and credible, do not constitute medical evidence of a current disorder for which service connection can be granted.

In sum, the record does not show the Veteran has had a diagnosed right wrist or right elbow disorder at any time during the period under review.  McClain, 21 Vet. App. 319, 321.  Accordingly, the claims must be denied.

Evaluation of the Service-Connected Right Ankle Disability

Legal Principles

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Moderate limitation of motion of an ankle warrants a 10 percent evaluation, while marked limitation of motion of an ankle warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

The terms "moderate" and "marked" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

For reference, under VA rating criteria normal ranges of motion of the ankle are as follows: dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees.  38 C.F.R. § 4.71a, Plate II. 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40.

With respect to joints in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more of less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse. 38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

Other diagnostic codes relating to the ankle are Diagnostic Code 5262 (malunion or nonunion of the tibia and fibula), Diagnostic Code 5270 (ankylosis of the ankle); Diagnostic Code 5272 (ankylosis of the subastragalar or tarsal joint); Diagnostic Code 5273 (malunion of os calcis or astragalus); and Diagnostic Code 5274 (astragalectomy).  As noted below, these conditions are not shown on examination and application of these diagnostic codes is not warranted.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability on appeal.  

Of note, the Veteran has a right ankle scar that is separately compensated at 10 percent.  Accordingly, the discussion below will consider orthopedic disability only.

The Veteran was treated by VA in May 2003 and May 2004 for injuries incurred in falls, reportedly due to his right ankle giving way. The Veteran asserted in May 2004 that he had previously fallen 7 or 8 times due to the RLE giving out without warning, and he stated he wanted to pursue service connection for the injury.

The Veteran had a VA orthopedic consult in October 2004.  The clinician noted the Veteran had done well generally, except for a few instances of instability over the past few years.  There was no pain between episodes of instability.  Physical examination showed a well-healed incision, ROM of 20 degrees dorsiflexion, 35 degrees plantar flexion, 5 degrees inversion/eversion, negative anterior drawer, no tenderness to palpation and neurovascular examination intact.  Most recent X-rays in 2003 had shown well-healed fracture with no sign of degenerative joint disease (DJD).  The treatment plan was physical therapy for ankle strengthening.  

The Veteran presented to the VA emergency room (ER) in June 2005 complaining of injury to his knee due to his right ankle collapsing while mowing lawns.  The Veteran denied current ankle pain but wanted the event to be documented.  On examination the Veteran was walking comfortably with normal gait, and examination of the ankle was grossly normal.

In July 2005 the Veteran presented to the VA ER complaining that his right ankle had given out, causing him to fall down stairs and to injure his left wrist.  He presented again to the ER later the same month complaining that the right ankle had given way while he was walking to get gas; the physician's impression was chronic right ankle sprain.  

In May 2006 the Veteran was treated by the VA ER for injuries to the right hand and forearm, incurred when he reportedly fell down stairs after his right ankle gave out.

The instant request for higher evaluation was received by the RO in June 2006.

A VA primary care clinic (PCC) note in July 2006 includes in the Veteran's problem list recurrent right ankle instability; the Veteran recounted his ankle had buckled twice since May 2006.  The clinician noted that the most recent VA X-rays, taken in July 2005, had shown status post open reduction and internal fixation without evidence of fracture line.  The screws were still in place, and ankle mortise was intact.  The clinical impression was recurrent right ankle instability, awaiting orthopedic consult.

A letter from a VA nurse dated in August 2006 states the Veteran's right ankle had mildly decreased range of motion. 

A letter from chiropractor Dr. KEH, dated in August 2006, states that over the years Dr. KEH had treated the Veteran repeatedly for injuries incurred in falls resulting from failure of the Veteran's right ankle.  The most recent such fall was in May 2006 and resulted in right ankle, right elbow, right wrist, low back and neck pain, for which Dr. KEH had treated the Veteran on six occasions to date.  Clinical records from Dr. KEH's practice substantiate such treatment.  Dr. KEH submitted a letter in September 2010 asserting continued failures of the right ankle since May 2006.

The Veteran had a VA examination of the ankle in August 2006 in which he complained of intermittent right ankle pain occurring once daily and lasting 6 to 8 hours, accompanied by stiffness and weakness.  He reported flare-ups occurring every month or two and lasting approximately one day.  The Veteran denied using canes, walkers, crutches, braces or a wheelchair.  He was noted to walk with a mildly antalgic gait.  The Veteran was not currently working.  In regard to activities of daily living (ADLs), the Veteran reported difficulty with prolonged standing and walking more than 30 minutes or negotiating stairs due to right ankle pain.  ROM was measured at dorsiflexion 0 to 20 degrees and plantar flexion 0 to 40 degrees, with mild pain at the extremes.  Repetitive use did not cause additional limitation due to pain, fatigue, weakness or lack of endurance.  X-rays did not show arthritis.  The examiner diagnosed status post right ankle fracture with right ankle strain mildly active at the time of examination.

At a VA orthopedic consult in October 2006, the Veteran reported two episodes of the right ankle giving way and causing him to fall down stairs, most recently the previous May.  There was no current pain or swelling.  The Veteran endorsed wearing an ankle brace for strenuous activity.  Clinical examination of the ankle showed skin intact, no swelling or eccymosis, and no tenderness.  ROM was eversion to 5 degrees, inversion to 10 degrees, dorsiflexion neutral and plantar flexion to 50 degrees.  Anterior drawer test and talar tilt test were negative.  X-rays in August had shown two screws in good position, no degenerative changes and no syndesmotic widening.  The clinical assessment was right ankle giving way but no clinical laxity.
    
The Veteran presented to the VA primary care clinic (PCC) in June 2007 complaining that his right ankle had given out the previous month, causing him to fall and bruise his ribs.  He presented again to the PCC in July 2008 reporting his right ankle had given out and caused him to fall, resulting in a scraped right knee; clinical examination showed no tenderness or edema of the ankle and good ROM.

VA X-rays of the right ankle in August 2008 showed no evidence of any significant degenerative arthritis and confirmed placement of two screws in the medial malleolus.

The Veteran had a VA examination in April 2009 in which he stated that the ankle surgery in service had not provided much improvement in his right ankle condition; he also reported that a fall in 2006 due to instability of the ankle had resulted in injury to the right elbow, right shoulder, and lumbar and cervical spines.  He reported moderate, intermittent right ankle pain occurring seven times per month and lasting two days.  Regarding ADLs the Veteran endorsed difficulty with standing more than one hour, walking more than six hours, negotiating stairs or climbing.  He endorsed flare-ups once or twice per month and requiring bed rest.  

On examination the Veteran walked with a mildly antalgic gait; he endorsed using a cane but was not using a cane at the time of the examination.  X-rays of the ankle showed arthritis.  ROM was dorsiflexion 0 to 20 degrees, plantar flexion 0 to 45 degrees, inversion 0 to 30 degrees and eversion 0 to 40 degrees.  There was evidence of minimal-to-mild pain in the last 10 degrees of each movement.  Repetitive use did not cause any additional limitation of movement.  The diagnosis was right ankle sprain, status post residuals of right ankle surgery.

A letter in March 2009 by orthopedic surgeon Dr. RNS notes review of the records showed the Veteran had injured various body parts due to spontaneous buckling of the ankle.  Examination showed a deformed right ankle with swelling over the medial malleolus.  There were measurable atrophy of the right calf and measurable increase in the circumference of the ankle joint.  ROM of the right ankle, compared to the left ankle, showed loss of 10 degrees in dorsiflexion, loss of 5-10 degrees in plantar flexion, loss of 15 degrees in eversion and loss of 10 degrees in inversion.  There was some sensitivity just behind the medical malleolus, with positive Tinel's.  The Veteran held the right leg slightly externally rotated and walked with an altered gait, with decreased stance on the right side.  The impression was residuals of right ankle fracture with resultant loss of mobility, weakness, buckling and altered gait.  Dr. RNS also stated that the Veteran certainly had developed arthritis by now.

Of note, the Veteran's right calf was examined in April 2010, and the examiner found no evidence of atrophy.  The Veteran endorsed having to use a cane, but the examiner noted the Veteran was not carrying a cane at the time of examination.  The examiner noted the Veteran's right ankle disability had left the Veteran with chronic pain, instability and gait dysfunction; there was functional loss with fatigability and loss of coordination.  Functional impairment involved difficulty with prolonged standing, walking and climbing.  Examination of the muscles was grossly normal; orthopedic examination was not performed.  The RO subsequently denied service connection for atrophy of the right calf by a rating decision in June 2010.

The Veteran testified before the Board in September 2010 that his right leg and ankle tend to collapse under his weight, without warning.  He has to use a cane at all times for support.  Since he began carrying the cane there have been no more falls, since he is able to catch himself when the leg collapses.  The falls increased in frequency over the years and resulted in injuries to the shoulder, hands, knees, left leg, head and neck.  The Veteran described current pain as "a little bit" of pain in the right ankle and neck.  The Veteran estimated he can walk a quarter mile without the cane; with the cane he has no problem although he needs to rest every five or ten minutes.  The Veteran stated in terms of ADLs that he does not work and has slowed down.  He endorsed taking medication for his "mild" ankle pain and denied adverse effects from that medication.  He endorsed chiropractic manipulation of the leg and ankle that relieves stress for a period ranging from several days to a month.  The Veteran's representative urged the Board to consider extra-schedular evaluation, contending that evaluation based on limitation of motion does not adequately compensate the Veteran for his ankle instability.

In review of the evidence above, the Board finds the Veteran's right ankle disability does not merit a rating in excess of the currently-assigned 20 percent, which is the maximum rating available for limitation of motion of the ankle, DC 5271.  The only diagnostic code pertaining to the ankle that provides for a rating in excess of 20 percent is DC 5270 (ankylosis of the ankle), but the evidence in this case does not show ankylosis to any degree whatsoever.

The Board has considered the argument of the Veteran's representative that this claim should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration because the schedular criteria do not compensate the Veteran for his instability.  

Extra-schedular ratings may be assigned where the schedular criteria are inadequate and there are exceptional factors such as the need for frequent hospitalization or marked interference with employment.  38 C.F.R. § 3.321(a).  

In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The Board acknowledges that instability is not contemplated by the schedular criteria, but the Board has no reason to believe that ankle instability by itself is productive of disability to a compensable degree.  Ankle instability is not an exceptional or unusual disability.  Moreover, the rating schedule does authorize compensable ratings for instability of a knee, but does not do so for instability of an ankle.  The Board further notes that the Veteran has been granted secondary service connection, and a separate rating, for the cervical spine injury that was caused by a fall related to the ankle disability.  

The Veteran intimated in his hearing before the Board that he does not work because of his right ankle disability.  However, in terms of work history, notes associated with the Veteran's SSA disability file show he worked at the Post Office from 1977 to 1984 but was terminated for assaulting a superior while intoxicated; he lost his last job in a delicatessen in October 1993 because he was rude and abusive toward customers.  SSA disability was granted effective from August 1991 for organic affective disorder (primary diagnosis) and substance abuse in remission (secondary diagnosis).  There is simply no evidence of record showing that the Veteran's right ankle disability presents a "marked interference with employment" beyond that envisioned by the rating criteria.

Accordingly, the Board has concluded that referral of this claim for extra-schedular consideration is not in order.


ORDER

The portion of the February 8, 2011, Board decision denying service connection for low back disability, right wrist disability, and right elbow disability, and denying a rating in excess of 20 percent for right ankle disability is vacated.

Service connection for a low back disability is denied. 

Service connection for a right wrist disability is denied. 

Service connection for right elbow disability is denied. 

Evaluation in excess of 20 percent for a right ankle disability is denied.



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


